Registration No. 333- As filed with the Securities and Exchange Commission on June 30, 2016 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMS-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 H.B. FULLER COMPANY (Exact name of registrant as specified in its charter) Minnesota (State or other jurisdiction of incorporation or organization) 41-0268370 (I.R.S. Employer Identification No.) 1200 Willow Lake Boulevard St. Paul, Minnesota 55110-5101 (Address, including zip code, of registrant’s principal executive offices) H.B. FULLER COMPANY 2 (Full title of the plan) Timothy J. Keenan, Esq. Vice President, General Counsel and Corporate Secretary H.B. Fuller Company 1200 Willow Lake Boulevard
